Detailed Action
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the Amendment filed on 3/31/2021.
Response to Arguments
3.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 4-10, 13-16, and 19-20 are rejected under 35 U.S.C. 102(a)(b) as being anticipated by Douglas et al (US 20160364090 A1).
Douglas et al (“Douglas”) is directed to transitioning command user interface between toolbar user interface and full menu user interface based on use context
see flowchart of Fig. 7) for status-based reading and authoring assistance comprising: 
during a user session of an application (see at least step 710 of Fig. 7), receiving signals associated with a file displayed in a user interface of the application, wherein the signals associated with the file comprise one or more user actions and context information, the context information comprising at least one of a user name, user history information, an application name, application permissions, a file name, a file type, file lifecycle information, content in the file, and a client type ([0066] Process 700 begins with operation 710, where a request to interact with a message may be detected. The request may include an intent to read the message or an intent to author the message. At operation 720, a presentation mode may be identified based on a use context associated with the request. The use context may include a reading mode or an authoring mode. Also see [0069, 0073, 0074, and 0077]); [0022] the messaging application 102 may identify a presentation mode based on a use context associated with a request to interact with a message (i.e.: an email). The use context may include a number of attributes associated with a consumption of the message. The attributes may include a screen size of the computing device 104, an orientation of a screen of the computing device 104, and a historical use pattern while consuming the message, among other attributes. The request may be received from the user 110. The request may include an intent to read the message or an intent to author the message. 
determining, using at least the signals associated with the file comprising the one or more user actions and the context information, a status regarding use of the file displayed in the user interface of the application, wherein the status comprises a reading status or an authoring status ([0069] The messaging application may include a rendering engine configured to detect a request to interact with a message, identify a presentation mode based on the use context associated with the request, where the presentation mode includes one of a reading mode and an authoring mode, generate a command UI based on the identified presentation mode, where the command UI includes one of the toolbar UI and the full menu UI, and display, on the display device, the command UI in proximity to the message within a messaging application UI.  Also see [0070-0075]);
adapting reading and authoring tools provided for display in the user interface of the application based on the determined status regarding the use of the file during the user session ( [0067] At operation 730, a command UI may be generated based on the presentation mode. The command UI may include a toolbar UI for the reading mode or a full menu UI for the authoring mode. The toolbar UI may include reading mode commands with operations to consume the message. The full menu UI may include authoring mode commands that are partitioned to a format commands menu, an insert commands menu, or a review commands menu. At operation 740, the command UI may be displayed in proximity to the message within a messaging UI.  Also see [0023, 0069, 0073 and 0077]);  
during the user session of the application, receiving new signals associated with the file displayed in the user interface of the application, the new signals associated with the file comprising one or more new user actions and new context information, the new context information comprising at least one of the user name, the user history information, the application name, the application permissions, the file name, the file type, the file lifecycle information, the content in the file, and the client type ([0073] The method may include detecting a request to interact with a message, where the request includes one of a first intent to read to message and a second intent to author the message, identifying a presentation mode based on the use context associated with the request, where the presentation mode includes one of a reading mode and an authoring mode, generating a command UI based on the identified presentation mode, where the command UI includes one of the toolbar UI and the full menu UI, and displaying the command UI in proximity to the message within a messaging UI ; also see [0071]); 
([0073]The method may include detecting a request to interact with a message, where the request includes one of a first intent to read to message and a second intent to author the message, identifying a presentation mode based on the use context associated with the request, where the presentation mode includes one of a reading mode and an authoring mode, generating a command UI based on the identified presentation mode, where the command UI includes one of the toolbar UI and the full menu UI, and displaying the command UI in proximity to the message within a messaging UI. Also see [0071]); and 
adapting the reading and authoring tools provided for display in the user interface of the application based on the determined updated status ([0067] At operation 730, a command UI may be generated based on the presentation mode. The command UI may include a toolbar UI for the reading mode or a full menu UI for the authoring mode. The toolbar UI may include reading mode commands with operations to consume the message. The full menu UI may include authoring mode commands that are partitioned to a format commands menu, an insert commands menu, or a review commands menu. At operation 740, the command UI may be displayed in proximity to the message within a messaging UI. Also see [0069 0073, 0077]).   
As per claim 4, Douglas further discloses that the method of claim 1, wherein determining the status regarding the use of the file comprises analyzing the signals using a status engine ([0069] The messaging application may include a rendering engine configured to detect a request to interact with a message, identify a presentation mode based on the use context associated with the request, where the presentation mode includes one of a reading mode and an authoring mode. [0070] According to some examples, the rendering engine may be further configured to analyze the request to detect an intent to read the message, where the intent includes one or more of a read selection to read the message and a read command to read the message and identify the reading mode as the presentation mode).
As per claim 5, Douglas further discloses that the method of claim 4, wherein the status engine comprises one or more models ([0066] a presentation mode may be identified based on a use context associated with the request. The use context may include a reading mode or an authoring mode. Also see at least [0067 and 0069]).
As per claim 6, Douglas further discloses that the method of claim 1, wherein adapting the reading and authoring tools provided for display in the user interface of the application based on the determined status regarding the use of the file comprises:
 determining a first set of the reading and authoring tools that corresponds to the determined status [0069] According to some examples, a computing device to transition a command user interface (UI) between a toolbar UI and a full menu UI based on a use context may be described; also see [0072, 0073 and 0077]); and
 providing the first set of the reading and authoring tools for display in the user interface of the application ([0069]The messaging application may include a rendering engine configured to detect a request to interact with a message, identify a presentation mode based on the use context associated with the request, where the presentation mode includes one of a reading mode and an authoring mode, generate a command UI based on the identified presentation mode, where the command UI includes one of the toolbar UI and the full menu UI, and display, on the display device, the command UI in proximity to the message within a messaging application UI. also see [0072, 0073 and 0077]).
As per claim 7, Douglas further discloses that the method of claim 6, wherein adapting the reading and authoring tools provided for the display based on the determined updated status comprises: determining a second set of the reading and authoring tools that corresponds ([ [0047] A toolbar UI may be changed to a full menu UI based on a use context change from a reading mode to an authoring mode of the message. Alternatively, a full menu UI may be changed to a toolbar UI based on a use context change from an authoring mode to a reading mode of the message. [0058] a presentation mode may be identified based on a use context associated with the request. The use context may include a reading mode or an authoring mode. A command UI may be generated based on the presentation mode. The command UI may include a toolbar UI for the reading mode or a full menu UI for the authoring mode. The command UI may be displayed in proximity to the message within a messaging UI. Also see [0070 and 0071]).
As per claim  8, Douglas further discloses that the method of claim 1, wherein the determined status is the reading status and the adapting reading and authoring tools provided for display in the user interface of the application based on the determined status comprises providing at least a read aloud tool and a time to read tool ([0074] According to other examples, the method may further include detecting an application platform of the messaging UI as a mobile application, and identifying the reading mode as the presentation mode, placing reading mode commands on the toolbar UI to present the toolbar UI as the command UI, positioning a subset of the reading mode commands on the toolbar UI based on a display size of the toolbar UI, positioning a menu command on the toolbar UI with operations to display a hidden subset of the reading mode commands, and in response to an identification of an ergonomic preference, presenting the toolbar UI in a location on the messaging UI based on the ergonomic preference. Also see [0070-0073]).
As per claim  9, Douglas further discloses that the method of claim 1, wherein the determined status is the authoring status and the adapting reading and authoring tools provided ([0075] According to further examples, the method may further include detecting an application platform of the messaging UI as a desktop application, identifying the authoring mode as the presentation mode, placing authoring mode commands on the full menu UI to present the full menu UI as the command UI, partitioning the authoring mode commands to a plurality of command group menus, displaying one of the plurality of command group menus based on the use context, and in response to a detection of an ergonomic preference, presenting the full menu UI in a location on the messaging UI based on the ergonomic preference. Also see [0069, 0071-0073]).

As per claims 13, Douglas further discloses that the medium of claim 10, wherein determining the status regarding the use of the file comprises analyzing the signals using a status engine, wherein the status engine comprises one or more models ([0069]The messaging application may include a rendering engine configured to detect a request to interact with a message, identify a presentation mode based on the use context associated with the request, where the presentation mode includes one of a reading mode and an authoring mode. [0070] According to some examples, the rendering engine may be further configured to analyze the request to detect an intent to read the message, where the intent includes one or more of a read selection to read the message and a read command to read the message and identify the reading mode as the presentation mode. ([0066] a presentation mode may be identified based on a use context associated with the request. The use context may include a reading mode or an authoring mode. Also see at least [0067 and 0069]).


As per claim 19, this system claim include limitations that correspond to method claim 13, thus the system claim is also rejected for the similar citations given to the method claim.
 
As per claims 16 and 20, these system claims include limitations that correspond to method claims 1 and 6, respectably.  Thus these system claims are also rejected for the similar citations given to the method claims.
  

CONCLUSION

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140258933 A1 is directed to exposing non-authoring features through document status information in an out-space user interface
US 20060282784 A1 is directed to providing smart user interfaces based on document open and/or edit context.

6.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

8.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.  
/TADESSE HAILU/Primary Examiner, Art Unit 2173